FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Table of Contents Company Information Capital Breakdown 1 Individual Financial Statements Balance Sheet – Assets 2 Balance Sheet – Liabilities 3 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity DMPL – 01/01/2011 to 03/31/2011 8 DMPL – 01/01/2010 to 03/31/2010 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity DMPL – 01/01/2011 to 03/31/2011 17 DMPL – 01/01/2010 to 03/31/2010 18 Statement of Value Added 19 Comments on the Company’s Performance 20 Notes to the Financial Statements 30 Other Information Deemed as Relevant by the Company 162 Reports and Statements Report on quarterly information review 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Capital Breakdown Number of Shares (units) Current Quarter 03/31/2011 Paid in Capital Common Preferred Total Treasury Shares Common Preferred 0 Total Page 1 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 1 Total Assets Current Assets Cash and Cash Equivalents Accounts Receivable From Customers Inventories Recoverable Taxes Current Recoverable Taxes Prepaid Expenses Other Current Assets Other Noncurrent Assets Long-Term Assets Accounts Receivable Other Accounts Receivable Deferred Taxes Deferred Income and Social Contribution Taxes Prepaid Expenses Receivables from Related Parties Receivables from Subsidiaries Receivables from Other Related Parties Other Noncurrent Assets Receivables From Securitization Fund Recoverable Taxes Deposits for Court Appeals Investments Equity Interest Interest in Subsidiaries Other Equity Interest 5 5 Property, Plant and Equipment In operation Financial Leases Construction In Progress Intangible Assets Intangible Assets Page2 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2 Total Liabilities 16,060,711 16,023,603 2.01 Current Liabilities 3,920,047 4,761,610 2.01.01 Payroll and Labor Liabilities 215,532 264,606 2.01.01.01 Payroll Liabilities 29,891 36,249 2.01.01.02 Labor Liabilities 185,641 228,357 2.01.02 Accounts Payable 2,048,273 2,219,699 2.01.02.01 Domestic Accounts Payable 1,978,572 2,170,234 2.01.02.02 Foreign in currency Accounts Payable 69,701 49,465 2.01.03 Tax Liabilities 206,436 195,366 2.01.03.01 Federal Tax Liabilities 206,436 195,366 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 206,436 195,366 2.01.04 Debt 987,528 1,228,030 2.01.04.01 Debt 462,258 686,566 2.01.04.01.01 In Local Currency 47,854 284,568 2.01.04.01.02 In Foreign Currency 414,404 401,998 2.01.04.02 Debentures 505,436 520,675 2.01.04.03 Liabilities from Financial Lease 19,834 20,789 2.01.05 Other Liabilities 462,278 853,909 2.01.05.01 Liabilities with Related Parties 159,329 513,820 2.01.05.01.01 With Associated Companies 4,348 5,320 2.01.05.01.02 With Subsidiaries 139,847 491,076 2.01.05.01.04 With Other Related Parties 15,134 17,424 2.01.05.02 Payables 302,949 340,089 2.01.05.02.01 Dividends and Interest on Equity Payable 114,629 114,654 2.01.05.02.04 Public Utilities 3,257 3,450 2.01.05.02.05 Rent 20,796 22,887 2.01.05.02.06 Advertising 35,288 31,396 2.01.05.02.07 Onlending to Third Parties 5,313 7,622 2.01.05.02.08 Financing from Purchase of Assets 14,211 14,211 2.01.05.02.09 Other Accounts Payable 109,455 145,869 2.02 Noncurrent Liabilities 4,905,116 4,163,404 2.02.01 Debt 3,254,007 2,523,960 2.02.01.01 Debt 1,741,470 1,390,359 2.02.01.01.01 In Local Currency 1,401,845 1,059,583 2.02.01.01.02 In Foreign Currency 339,625 330,776 2.02.01.02 Debentures 1,450,999 1,067,472 2.02.01.03 Liabilities from Financial Lease 61,538 66,129 2.02.02 Other Liabilities 1,289,606 1,269,246 2.02.02.02 Other 1,289,606 1,269,246 2.02.02.02.03 Taxes payable in Installments 1,289,606 1,269,246 2.02.03 Deferred Taxes 31,597 34,392 2.02.03.01 Deferred Income and Social Contribution Taxes 31,597 34,392 2.02.04 Provisions 316,339 326,857 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 316,339 326,857 2.02.04.01.01 Tax Provisions 57,695 56,693 2.02.04.01.02 Social Security and Labor Provisions 58,272 55,682 Page3 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 Provision for Benefits to Employees 2.02.04.01.04 03 Civil Provisions Backlog Revenues Backlog Revenues Shareholders’ Equity Paid-in Capital Capital Reserves Special Goodwill Reserve from acquisition Granted Options Capital Reserve Profit Reserve Legal Reserve Retention of Profits Reserve Expansion Reserve Retained Earnings/ Accumulated Losses -167,513 -299,913 Equity Valuation Adjustments Page4 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 3.01 Gross Revenue from Goods and/or Services 3,858,868 3,853,715 3.02 Cost of Goods and/or Services Sold -2,780,853 -2,862,048 3.03 Gross Income 1,078,015 991,667 3.04 Operating Income/Expenses -789,364 -716,106 3.04.01 General and Administrative Expenses -610,878 -571,509 3.04.02 Selling Expenses -138,769 -143,155 3.04.04 Other Operating Income -5,278 330 3.04.04.01 Income from fixed Assets 514 330 3.04.04.02 Other Operating Income -5,827 0 3.04.04.03 Noncurrent Income 35 0 3.04.05 Other Operating Expenses -71,099 -64,664 3.04.05.01 Depreciation / Amortization -71,132 -64,664 3.04.05.02 Other Operating Expenses 33 0 3.04.06 Equity in Earnings of Subsidiaries and Associated Companies 36,660 62,892 3.05 Income before Financial Result and Taxes 288,651 275,561 3.06 Financial Result -123,774 -60,846 3.06.01 Financial Income 78,040 57,059 3.06.02 Financial Expenses -201 ,814 -117,905 3.07 Income before Taxes 164,877 214,715 3.08 Income and Social Contribution Taxes -32,477 -39,839 3.08.01 Current -889 5,864 3.08.02 Deferred -31,588 -45,703 3.09 Net Income 132,400 174,876 3.11 Income for the Period 132,400 174,876 3.99 Earnings per Share - (Reais / Share) Page5 of 163 > (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Comprehensive Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 Net Income/Loss for the Period Comprehensive Income for the Period Page6 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 Net Cash from Operating Activities -435,470 -401,098 Cash Generated from operating Activities Net Income for the period Deferred Income Tax (Note 17) Income from fixed Assets disposed Depreciation / Amortization Interest and Exchange rate Variation Adjustment to Present Value -28 0 Equity in Earnings of Subsidiaries and Associated Companies -36,660 -62,892 Provision for Contingencies (Note 16) Provision for Write-offs and Losses in Property, Plant and Equipment 0 -359 Share-Based Payment -6,919 Changes in Assets and Liabilities -735,705 -683,257 Accounts Receivable -2,927 Inventories -172,648 -25,319 Recoverable Taxes -46,968 -68,651 Other Assets -63,674 -71,686 Related Parties -387,424 -138,733 Deposits for court appeals -40,998 -10,872 Accounts Payable -173,162 -262,192 Payroll Charges -49,074 -61,608 Taxes and Social Contributions Payable -7,605 Contingencies 0 -7,492 Other Accounts Payable -26,172 Net Cash from Investment Activities -207,535 Capital Increase in Subsidiaries -28,577 Acquisition of fixed asset -167,309 -169,276 Increase in Intangible Assets -10,460 Sale of fixed asset 0 Net Cash from Financing Activities -51,293 Capital Increase 0 Funding and Refinancing 0 Debt Payments -326,639 -18,446 Interest Paid -51 ,571 -36,154 Payment of Dividends -25 -4 Increase (Decrease) in Cash and Cash Equivalents -659,926 Opening Balance of Cash and Cash Equivalents Closing Balance of Cash and Cash Equivalents Page7 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2011 to 03/31/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Opening Balances 0 0 Adjusted Opening Balance 0 0 Capital Transactions with shareholders -98,756 -421,500 0 0 Options from share base payments exercises 0 0 0 0 Reserve for Capitalization -105,675 -421,500 0 0 0 Total Comprehensive Income 0 0 0 0 Net Income for the Period 0 0 0 0 Internal Changes of Shareholders’ Equity 0 0 -2,360 0 0 -2,360 Equity Valuation Adjustments 0 0 -2,360 0 0 -2,360 Closing Balances 0 Page8 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2010 to 03/31/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity 5.01 Opening Balances 5,374,751 647,232 602,237 0 0 6,624,220 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 5.04 Capital Transactions with shareholders 3,311 7,484 4,040 0 0 14,835 5.04.03 Options from share base payments exercises 0 7,484 0 0 0 7,484 5.04.04 Reserve for Capitalization 0 0 4,040 0 0 4,040 5.04.08 Total Comprehensive Income 3,311 0 0 0 0 3,311 5.05 Net Income for the Period 0 0 0 170,351 0 170,351 5.05.01 Internal Changes of Shareholders’ Equity 0 0 0 170,351 0 170,351 5.07 Equity Valuation Adjustments 5,378,062 654,716 606,277 170,351 0 6,809,406 Page9 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Added Value R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 Revenues Sales of Goods, Products and Services Other Revenues Allowance for/Reversal of Doubtful Accounts -3,681 -1,764 Goods Acquired from Third Parties -3,549,403 -3,460,031 Costs of Products, Goods and Services Sold -3,201,397 -3,116,431 Materials, Energy, Outsourced Services and Other -348,006 -343,600 Gross Added Value Retention -71,132 -64,664 Depreciation, Amortization and Depletion -71,132 -64,664 Net Added Value Produced Added Value Received in Transfers Equity in Earnings of Subsidiaries and Associated Companies Financial Income Total Added Value to Distribute Distribution of Added Value Personnel Direct Compensation Benefits Government Severance Indemnity Fund for Employees (FGTS) 21 ,255 Other Taxes, Fees and Contributions Federal State -20,870 Municipal 21 ,418 Value Distributed to Providers of Capital Interest Rentals Value Distributed to Shareholders Page10 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 1 Total Assets Current Assets Cash and Cash Equivalents Marketable Securities Marketable Securities at fair Value Securities for Trading Accounts Receivable From Customers Inventories Recoverable Taxes Current Recoverable Taxes Prepaid Expenses Other Current Assets Other Noncurrent Assets Long-Term Assets Marketable Securities Evaluated at Cost 0 Securities Held to Maturity 0 Accounts Receivable Customers Other Accounts Receivable 0 Deferred Taxes Deferred Income and Social Contribution Taxes Prepaid Expenses Receivables from Related Parties Receivables from Other Related Parties Other Noncurrent Assets Recoverable Taxes 201 ,582 Deposits for Court Appeals Option Fair Value - Bartira Investments Equity Interest Other Equity Interest 0 Property and Equipment In operation Financial Leases Construction In Progress Intangible Assets Intangible Assets Page11 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2 Total Liabilities 30,228,825 29,932,748 2.01 Current Liabilities 10,057,987 10,816,898 2.01.01 Payroll and Labor Liabilities 530,471 595,558 2.01.01.01 Payroll Liabilities 100,127 120,825 2.01.01.02 Labor Liabilities 430,344 474,733 2.01.02 Accounts Payable 4,864,379 5,306,349 2.01.02.01 Domestic Accounts Payable 4,781,558 5,190,645 2.01.02.02 Foreign in currency Accounts Payable 82,821 115,704 2.01.03 Tax Liabilities 358,375 353,894 2.01.03.01 Federal Tax Liabilities 358,375 353,894 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 358,375 353,894 2.01.04 Debt 3,432,539 2,977,505 2.01.04.01 Debt 2,868,608 2,392,363 2.01.04.01.01 In Local Currency 1,933,838 1,935,028 2.01.04.01.02 In Foreign Currency 934,770 457,335 2.01.04.02 Debentures 505,436 520,675 2.01.04.03 Liabilities from Financial Lease 58,495 64,467 2.01.05 Other Liabilities 872,223 1,583,592 2.01.05.01 Liabilities with Related Parties 19,909 274,291 2.01.05.01.04 With Other Related Parties 19,909 274,291 2.01.05.02 Payables 852,314 1,309,301 2.01.05.02.01 Dividends and Interest on Equity Payable 116,262 116,287 2.01.05.02.04 Public Utilities 6,095 5,383 2.01.05.02.05 Rent 67,969 68,226 2.01.05.02.06 Advertising 38,329 33,614 2.01.05.02.07 Onlending to Third Parties 139,558 201,224 2.01.05.02.08 Financing from Purchase of Assets 14,211 14,211 2.01.05.02.09 Other Accounts Payable 407,040 682,162 2.01.05.02.10 Acquisitions of other Companies 62,850 188,194 2.02 Noncurrent Liabilities 10,463,224 9,532,080 2.02.01 Debt 6,123,194 5,591,936 2.02.01.01 Debt 4,582,515 4,423,366 2.02.01.01.01 In Local Currency 4,130,829 3,742,950 2.02.01.01.02 In Foreign Currency 451 ,686 680,416 2.02.01.02 Debentures 1,450,999 1,067,472 2.02.01.03 Financing by Leasing 89,680 101,098 2.02.02 Other Liabilities 1,657,854 1,376,788 2.02.02.02 Other 1,657,854 1,376,788 2.02.02.02.03 Taxes payable in Installments 1,401,143 1,376,788 2.02.02.02.04 Other Accounts Payable 32,199 0 2.02.02.02.05 Companies Acquisitions 224,512 0 2.02.03 Deferred Taxes 1,312,818 1,325,333 2.02.03.01 Deferred Income and Social Contribution Taxes 1,312,818 1,325,333 2.02.04 Provisions 675,517 697,806 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 675,517 697,806 2.02.04.01.01 Tax Provisions 174,001 161,491 2.02.04.01.02 Social Security and Labor Provisions 113,162 108,843 2.02.04.01.03 Provisions for Employee Benefits 58,688 52,857 Page12 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Balance Sheet – Liabilities R$ (in thousands) Code Description Current Quarter 03/31/2011 Previous Year 12/31/2010 2.02.04.01.04 Civil Provisions 329.666 374.615 2.02.06 Backlog Revenues 693.841 540.217 2.02.06.02 Backlog Revenues 693.841 540.217 2.03 Consolidated Shareholders’ Equity 9.707.614 9.583.770 2.03.01 Paid-in Capital 6.106.434 5.579.259 2.03.02 Capital Reserves 364.392 463.148 2.03.02.02 Special Goodwill Reserve from aquisition 238.930 344.605 2.03.02.04 Granted Options 118.064 111.145 2.03.02.07 Capital Reserve 7.398 7.398 2.03.04 Profit Reserve 720.197 1.141.697 2.03.04.01 Legal Reserve 212.339 212.339 2.03.04.05 Profit Retention Reserve 44.605 86.755 2.03.04.10 Expansion Reserve 463.253 842.603 2.03.05 Retained Earnings/ Accumulated Losses -167.513 -299.913 2.03.06 Equity Valuation Adjustments 212.037 214.398 2.03.09 Non-Controlling Interest 2.472.067 2.485.181 Page13 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements / Statement of Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 3.01 Gross Revenue from Goods and/or Services 10,868,794 6,972,793 3.02 Cost of Goods and/or Services Sold -8,020,396 -5,301,738 3.03 Gross Income 2,848,398 1,671,055 3.04 Operating Income/Expenses -2,425,217 -1,342,791 3.04.01 Selling Expenses -1,887,504 -1,012,729 3.04.02 General and Administrative Expenses -378,078 -232,026 3.04.04 Other Operating Income 2,354 26,983 3.04.04.01 Income from fixed Assets 486 -341 3.04.04.02 Other Operating Income 1,834 27,324 3.04.04.03 Noncurrent Income 34 0 3.04.05 Other Operating Expenses -172,536 -147,223 3.04.05.01 Depreciation / Amortization -158,151 -110,598 3.04.05.02 Other Operating Expenses -14,385 -36,625 3.04.06 Equity in Earnings of Subsidiaries and Associated Companies 10,547 22,204 3.05 Income before Financial Income and Taxes 423,181 328,264 3.06 Financial Result -325,725 -101,240 3.06.01 Financial Income 133,372 77,617 3.06.02 Financial Expenses -459,097 -178,857 3.07 Income before Taxes 97,456 227,024 3.08 Income and Social Contribution Taxes 13,394 -56,673 3.08.01 Current -18,159 -7,964 3.08.02 Deferred 31,553 -48,709 3.09 Net Income 110,850 170,351 3.11 Consolidated Net Income for the Period 110,850 170,351 3.11.01 Attributed to controlling shareholders 132,400 174,876 3.11.02 Attributed to Non-Controlling Shareholders -21,550 -4,525 3.99 Earnings per Share - (Reais / Share) Page14 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Comprehensive Income R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 4.01 Net Income/Loss for the Period 132,400 174,876 4.03 Comprehensive Income for the Period 132,400 174,876 4.03.01 Attributed to controlling shorehlders 110,850 170,351 4.03.02 Attributed to Non-Controlling Shareholders 21,550 4,525 Page15 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 6.01 Net Cash from Operating Activities -1,454,446 -562,479 6.01.01 Cash Generated from operation e activates 513,096 466,658 6.01.01.01 Net Income for the period 132,400 174,876 6.01.01.02 Deferred Income Tax (note 17) -31,553 48,709 6.01.01.03 Income from fixed Assets disposed 7,089 -2,330 6.01.01.04 Depreciation / Amortization 158,151 110,598 6.01.01.05 Interest and Exchange Variation 264,227 101,695 6.01.01.06 Adjustment to Present Value -4,216 0 6.01.01.07 Equity in Earnings of Subsidiaries and Associated Companies -10,547 -22,204 6.01.01.08 Provision for Contingencies 26,712 51,712 6.01.01.09 Provision for Write-offs and Losses in Property and Equipment -698 0 6.01.01.10 Share-Based Payment -6,919 8,127 6.01.01.11 Minority Interest -21,550 -4,525 6.01.02 Changes in Assets and Liabilities -1,967,542 -1,029,137 6.01.02.01 Accounts Receivable -420,350 25,336 6.01.02.02 Inventories -20,088 -35,836 6.01.02.03 Recoverable Taxes -193,699 -103,527 6.01.02.04 Other Assets -196,190 -102,229 6.01.02.05 Related Parties -13,510 -11,144 6.01.02.06 Deposits for court appeals -117,510 -21,336 6.01.02.07 Accounts Payable -692,873 -602,377 6.01.02.08 Payroll Charges -65,087 -103,726 6.01.02.09 Taxes and Social Contributions Payable 41,037 -46,368 6.01.02.10 Contingencies -6,575 -48,897 6.01.02.11 Other Accounts Payable 84,532 20,967 6.01.02.12 Marketable Securities -367,229 0 6.02 Net Cash from Investment Activities -264,107 -263,403 6.02.01 Acquisitions of companies 0 -28,546 6.02.02 Capital Increase in Subsidiaries 82,008 0 6.02.03 Acquisition of Property and Equipment -286,664 -222,385 6.02.04 Increase in Intangible Assets -59,451 -13,654 6.02.05 Sale of fixed asset 0 1,182 6.03 Net Cash from Financing Activities 880,483 289,315 6.03.01 Capital Increase 0 3,311 6.03.02 Funding and Refinancing 2,127,086 386,137 6.03.03 Debt Payments -1,188,862 -62,167 6.03.04 Interest Paid -57,716 -37,962 6.03.05 Payment of Dividends -25 -4 6.05 (Decrease) in Cash and Cash Equivalents -838,070 -536,567 6.05.01 Opening Balance of Cash and Cash Equivalents 4,425,996 2,344,200 6.05.02 Closing Balance of Cash and Cash Equivalents 3,587,926 1,807,633 Page16 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2011 to 03/31/2011 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Non-Controlling Interest Consolidated Shareholders’ Equity 5.01 Opening Balances 5,579,259 463,148 1,056,182 0 0 7,098,589 2,485,181 9,583,770 5.03 Adjusted Opening Balance 5,579,259 463,148 1,056,182 0 0 7,098,589 2,485,181 9,583,770 5.04 Capital Transactions with shareholders 527,175 -98,756 -421,500 0 0 6,919 0 6,919 5.04.03 Options from share base payments exercises 0 6,919 0 0 0 6,919 0 6,919 5.04.08 Reserve from Capitalization 527,175 -105,675 -421,500 0 0 0 0 0 5.05 Total Comprehensive Income 0 0 0 132,400 0 132,400 -21,550 110,850 5.05.01 Net Income for the Period 0 0 0 132,400 0 132,400 -21,550 110,850 5.06 Internal Changes of Shareholders’ Equity 0 0 -2,360 0 0 -2,360 8,436 6,076 5.06.04 Equity Valuation Adjustments 0 0 -2,360 0 0 -2,360 0 -2,360 5.06.07 Non-Controlling Interest 0 0 0 0 0 0 8,436 8,436 5.07 Closing Balances 6,106,434 364,392 632,322 132,400 0 7,235,548 2,472,067 9,707,615 Page17 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Financial Statements / Statement of Changes in Shareholders’ Equity / DMPL – 01/01/2010 to 03/31/2010 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit/Losses Other Comprehensive Income Shareholders’ Equity Minority Interest Consolidated Shareholders’ Equity 5.01 Opening Balances 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 5.03 Adjusted Opening Balance 5,374,751 647,232 602,237 0 0 6,624,220 32,505 6,656,725 5.04 Capital Transactions with shareholders 3,311 7,484 4,040 0 0 14,835 -31 ,357 -16,522 5.04.03 Options from share base payments exercises 0 7,484 0 0 0 7,484 0 7,484 5.04.04 Acquired Treasury Shares 0 0 4,040 0 0 4,040 0 4,040 5.04.08 Reserve from Capitalization 3,311 0 0 0 0 3,311 0 3,311 5.04.09 Non-Controlling Interest 0 0 0 0 0 0 -31,357 -31,357 5.05 Total Comprehensive Income 0 0 0 170,351 0 170,351 4,525 174,876 5.05.01 Net Income for the Period 0 0 0 170,351 0 170,351 4,525 174,876 5.07 Closing Balances 5,378,062 654,716 606,277 170,351 0 6,809,406 5,673 6,815,079 Page18 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Comments on the Company’s Performance Consolidated Financial Statements / Statement of Value Added R$ (in thousands) Code Description Accrued in Current Year 01/01/2011 to 03/31/2011 Accrued in Previous Year 01/01/2010 to 03/31/2010 7.01 Revenues 12,361,134 7,833,180 7.01.01 Sales of Goods, Products and Services 12,373,212 7,784,930 7.01.02 Other Revenues 27,167 56,341 7.01.04 Allowance for of Doubtful Accounts -39,245 -8,091 7.02 Goods Acquired from Third Parties -9,463,606 -6,364,257 7.02.01 Costs of Products, Goods and Services Sold -8,320,901 -5,776,2 18 7.02.02 Materials, Energy, Outsourced Services and Other -1,142,705 -588,039 7.03 Gross Added Value 2,897,528 1,468,923 7.04 Retention -164,122 -110,598 7.04.01 Depreciation, Amortization and Depletion -164,122 -110,598 7.05 Net Added Value Produced 2,733,406 1,358,325 7.06 Added Value Received in Transfers 143,919 99,82 1 7.06.01 Equity in Earnings of Subsidiaries and Associated Companies 10,547 22,204 7.06.02 Financial Income 133,372 77,617 7.07 Total Added Value to Distribute 2,877,325 1,458,146 7.08 Distribution of Added Value 2,877,325 1,458,146 7.08.01 Personnel 1,197,559 523,811 7.08.01.01 Direct Compensation 916,697 378,380 7.08.01.02 Benefits 180,329 106,171 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 88,440 31,967 7.08.01.04 Other 12,093 7,293 7.08.01.04.01 Interest 12,093 7,293 7.08.02 Taxes, Fees and Contributions 842,954 423,190 7.08.02.01 Federal 310,262 241,988 7.08.02.02 State 484,646 147,021 7.08.02.03 Municipal 48,046 34,181 7.08.03 Value Distributed to Providers of Capital 725,962 340,794 7.08.03.01 Interest 459,097 178,857 7.08.03.02 Rentals 266,865 161,937 7.08.04 Value Distributed to Shareholders -21,550 -4,525 7.08.04.04 Non-Controlling Interest in Retained Earnings -21,550 -4,525 7.08.05 Other 132,400 174,876 7.08.05.01 Company’s Shareholders 132,400 174,876 Page19 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Comments on the Company’s Performance Sales Performance GPA Food’s gross same-store terms sales increased by 8.4% in the first four months of 2011 GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. Gross Sales 6,640.2 6,342.2 4.7% Net Sales 5,984.4 5,715.3 4.7% It is worth noting that, particularly in the case of GPA Food, the 1Q11 year-on-year sales comparison was jeopardized by the seasonal effect of Easter. In 2010, Easter fell at the beginning of April (April 4), benefiting March’s sales; in 2011, however, it fell at the end of the month (April 24) benefiting April’s sales. In order to show this tendency and neutralize the seasonal impact, we are also presenting (in this section only) the sales performance for the first four months of the year. Also to ensure better comparability, the sales of Extra Eletro and Extra.com.br were removed from GPA Food and transferred to Globex in line with the Company’s new reporting structure. In the first quarter of 2011, GPA Food recorded gross and net sales of R$6,640.2 million and R$5,984.4 million, respectively. It is worth noting that excluding Extra Eletro and Extra.com.br, as mentioned above, gross and net sales would increase by 9.7% over 1Q10. Gross and net sales in the first four months totaled R$9,163.8 million and R$8,243.4 million, 12.6% and 12.5% up year-on-year, respectively. In same-store terms, both gross and net sales increased by 5.7% year-on-year. Between January and April, gross sales climbed by 8.4% and net sales by 8.3%, respectively. In real terms, i.e. deflated by the IPCA consumer price index , gross sales moved up by 2.0%. Also on a same-store basis, non-food sales climbed by 11.6% over 1Q10, led by electronics/household appliances and textiles, while food sales grew by 3.6%. In 4M11, food and non-food sales moved up by 6.9% and 14.4%, respectively. The Group’s best-performing formats in the 4M11 were Extra Supermercado and Assaí, which posted gross same-store sales growth above the Group’s format’s average. CONSOLIDATED (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. Gross Sales 12,373.2 7,784.9 58.9% Net Sales 10,868.8 6,972.8 55.9% (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter , GPA’s gross sales, comprising all the Group’s formats and businesses, increased by 58.9% over the same period last year to R$12,373.2 million, while net sales climbed by 55.9% to R$10,868.8 million. Excluding Casas Bahia, gross and net sales totaled R$8,704.8 million and R$7,806.1 million, respectively, 11.8% and 11.9% up on 1Q10. In same-store terms (i.e. stores that have been operational for at least 12 months, therefore excluding the Casas Bahia stores), gross and net sales grew by 6.8%. It is worth noting that all comparisons are impacted by the consolidation of Casas Bahia in the 1Q11, non-existent in the 1Q10. Like ABRAS (the Brazilian Supermarket Association), the Company has adopted the IPCA consumer price Index as its inflation indicator, since it gives a more accurate reflection of the Company’s product and brand mix. The 12-month IPCA used was 6.51%. Page20 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Comments on the Company’s Performance Gross Profit GPA Food gross margin widened by 110 bps over 1Q10 GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. Gross Profit 1,536.8 1,405.8 9.3% Gross Margin - % 25.7% 24.6% 110 bps In the first quarter , GPA Food gross profit totaled R$1,536.8 million, 9.3% up year-on-year, accompanied by a gross margin of 25.7%, 110 bps more than in 1Q10. This result was obtained despite the greater contribution from Assaí (13.9% of gross sales, versus 10.6% in 1Q10), which operates with lower margins. Excluding Assaí, GPA’s gross margin would have come to 27.6%, 180 bps higher than the 25.8% recorded in 1Q10. The main factors contributing to the year-on-year improvement were: (i) the improved product mix, with a higher share of perishables and general merchandise, whose margins are higher; (ii) more advantageous negotiations with suppliers; (iii) improved operational and sales management; and (iv) implementation of a pricing management tool. CONSOLIDATED . (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. Gross Profit 2,848.4 1,671.1 70.5% Gross Margin - % 26.2% 24.0% 220 bps Adjusted Gross Profit 2,856.8 1,671.1 71.0% Adjusted Gross Margin - % 26.3% 24.0% 230bps (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter, consolidated gross profit came to R$2,848.4 million, with a gross margin of 26.2%, 220 bps more than the 24.0% recorded in 1Q10. In addition to the above-mentioned gains by GPA Food, this result was positively impacted by Globex, whose 1Q11 gross margin stood at 26.2%, 170 bps up on the 24.5% recorded in 4Q10, basically due to gains from negotiations with suppliers. It is worth noting that Globex’s gross profit was impacted by a non-recurring R$ 8.4 million from the Ponto Frio stores, due to the adoption of a more appropriate mix and store assortment resulting in an adjusted margin of 23.3%. Page21 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Comments on the Company’s Performance It is worth noting that all comparisons are impacted by the consolidation of Casas Bahia in the 1Q11, non-existent in the 1Q10. Total Operating Expenses Total GPA Food operating expenses represented 18.5% of net sales in the quarter GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. Selling Expenses 928.8 830.1 11.9% Gen. Adm. Exp. 176.8 175.2 0.9% Total Operating Expenses 1,105.6 1,005.3 10.0% % of Net Sales 18.5% 17.6% 90 bps In the first quarter, total operating expenses (including selling, general and administrative expenses) came to R$1,105.6 million, equivalent to 18.5% of net sales: (i) the impact of the greater dilution of expenses in 1Q10 due to Easter seasonality, representing around 40 basis points; (ii) appropriation of operational expense with outsourcing in the 1Q11 (classified as CAPEX in 2010), whose impact was equivalent to 30 bps; and; (iii) operating expense of newly opened stores equivalent to 20 bps. CONSOLIDATED (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. Selling Expenses 1,853.6 1,012.7 83.0% Gen. Adm. Exp. 385.4 224.7 71.5% Total Operating Expenses 2,239.0 1,237.5 80.9% % of Net Sales 20.6% 17.7% 290 bps (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter, total consolidated operating expenses amounted to R$2,239.0 million, equivalent to 20.6% of net sales, 290 bps up on the 17.7% posted in 1Q10. It is worth noting that this comparison is not applicable considering the 3 months consolidation of Casas Bahia in Globex which operates with higher operational expense and was not consolidated in the 1Q10. Page22 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Comments on the Company’s Performance EBITDA GPA Food’s EBITDA margin stood at 7.2% in the first quarter, 20 bps more than in 1Q10 GPA FOOD (R$ million) 1Q11 GPA Food 1Q10 GPA Food Chg. EBITDA 431.2 400.5 7.7% EBITDA Margin - % 7.2% 7.0% 20 bps In the first quarter, GPA Food EBITDA totaled R$431.2 million, 7.7% up year-on-year, due to improved gross margin management, thanks to a more advantageous product mix, improved commercial management and the implementation of a pricing management tool. The EBITDA margin stood at 7.2%, 20 bps more than the 7.0% posted in 1Q10. CONSOLIDATED (R$ million) 1Q11 GPA Consolidated 1Q10 GPA Consolidated Chg. EBITDA 609.4 433.6 40.5% EBITDA Margin - % 5.6% 6.2% -60 bps Adjusted EBITDA 617.8 433.6 42.5% Adjusted EBITDA Margin - % 5.7% 6.2% -50 bps (1) Nova Casas Bahia is included (2) Nova Casas Bahia is not included In the first quarter, consolidated EBITDA totaled R$609.4 million, 40.5% up on 1Q10, with a margin of 5.6%, 60 bps down on the 6.2% posted in 1Q10. Excluding the non-recurring gross profit impact, adjusted EBITDA would come to R$ 617.8 million, 50 bps down compared to 1Q10. It is worth noting that all comparisons are impacted by the consolidation of Casas Bahia in the 1Q11, non-existent in the 1Q10. Net Financial Result Financial result corresponded to 2.7% of 1Q11 net sales GPA FOOD (R$ million) 1Q11 GPA Food 4Q10 GPA Food 1Q10 GPA Food Financ. Revenue 81.2 85.4 72.9 Financ. Expenses (242.8) (216.6) (147.1) Net Financial Income (161.7) (131.2) (74.2) % of Net Sales 2.7% 2.0% 1.3% Page23 of 163 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2011 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Comments on the Company’s Performance In the first quarter, the Company recorded a net financial expense of R$161.7 million, equivalent to 2.7% of net sales, chiefly due to the period upturn in the SELIC base rate (see “Net Debt”) and to the restatement of other assets and liabilities. The net financial expense of R$161.7 million in 1Q11 was the result of the following factors: (i) interest on the net bank debt totaling R$76.2 million, equivalent to 1.3% of net sales, the same level as in 4Q10 (1.2%); (ii) the cost of discounted receivables was R$47.8 million, equivalent to 0.8% of net sales, higher level than in 4Q10 due to the period upturn in the SELIC base rate. (iii) other assets and liabilities restated by the CDI rate totaling R$37.7 million, equivalent to 0.6% of net sales, a R$21.2 million variance on 4Q10, due to: (i) R$10 million derived from court deposits and taxes paid in installments; (ii) R$6.0 million reduction in assets charges and R$3.0 million reduction in liabilities charges. Net Debt The increase in net debt, shown in the graph below, was mainly due to: (i) seasonal effect of a R$375 million working capital need, and (ii) R$223.0 million in payments for the acquisitions. (1) end of period GPA Food’s net debt is calculated as follows: (R$ million) 1Q11
